Title: To Thomas Jefferson from Ebenezer Stevens, 9 August 1791
From: Stevens, Ebenezer
To: Jefferson, Thomas


New York, 9 Aug. 1791. He asks pardon for writing, but does so knowing TJ to be “a friend to Mechanical Operations.”—He assisted Capt. John Stone in making the model of the Charles River Bridge, now in TJ’s office. He supposes Stone’s exclusive right died with him. Had he lived, he would have assisted Stevens in building two bridges in New Jersey “over first and second Rivers, between New Ark” and New York. Not having a copy of the plan, he asks TJ to let one of his clerks send it to him “and every Care shall be taken of it and Returnd Safe.”—The President, Col. Hamilton, or Gen. Knox can give TJ his “Character if required.”
